DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed March 14, 2022, has been entered and considered.  Examiner maintains the grounds of rejection set forth in the previous Office Action.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
Applicant has argued that “Carrejo does not disclose or suggest a shape memory epoxy material” (Remarks, Page 5).  Examiner asserts that Carrejo was never cited as providing such a teaching.  Carrejo teaches a shape memory polymer in general.  The Garza reference was brought in to teach a shape memory epoxy specifically.
Applicant has also argued that “Carrejo does not disclose or suggest an epoxy that includes a mixture of material made from a hard segment monomer, and a material made from a soft segment monomer.  The Examiner contends that the polymers described in Carrejo include monomers.  However, Carrejo does not describe the polymers as including a mixture of distinct monomer materials” (Remarks, paragraph bridging pages 5 and 6, emphasis supplied).  Examiner respectfully traverses.  The claims recite that the material includes “a mixture of a first material made from a soft segment monomer and a second material made from a hard segment monomer.”  Carrejo discloses a hard segment material and a soft segment material (i.e. a material g and a material of a higher Tg, respectively—see, for example, column 9, lines 20-34)).  The soft material and the hard material are both polymer materials, each of which are made up of monomers.  Thus, given that the claim uses the open language “including,” then Carrejo teaches a mixture of a soft segment monomer and a hard segment monomer.  The claim would have to be amended to utilize closed language, such as “consisting of,” in order to avoid such an interpretation.
Finally, applicant argues that “Garza does not disclose or suggest a shape memory epoxy material as claimed.  Garza generally mentions a shape memory epoxy, but does not provide any details regarding the properties and makeup of the epoxy, or disclose or suggest a mixture of monomer materials as claimed” (Remarks, Page 6).  Examiner respectfully traverses applicant’s argument.  Applicant is arguing against the Garza reference separately from the Carrejo reference, rather than arguing against the combination of Carrejo and Garza.  Garza provides evidence of the functional equivalence of shape memory polyurethanes and shape memory epoxies.  Garza is not cited as teaching a shape memory epoxy having a mixture of monomer materials.  This teaching is provided by the combination of Carrejo and Garza.
	For at least these reasons, the rejection is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 10-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrejo et al. (US 9,068,437, hereinafter Carrejo) in view of Garza et al. (US 2016/0160617, hereinafter Garza).
With regard to claims 1 and 11 (note that claims 1 and 11 are grouped together due to the fact that they contain the same structural elements, and because the final method steps in claim 11 refer to the inherent method of using the device claimed in claim 1), Carrejo discloses (see especially Figs. 3-5) a fluid control device comprising:
a support structure (20, 30) configured to be deployed in a borehole;
a filtration component (32+40—note that the Abstract states that the device can be used “in filtration,” also column 9, line 28) disposed at the support structure, the filtration component including a porous medium made from a shape memory polymer (see title and abstract), the shape memory polymer including a soft segment monomer and a hard segment monomer (the filter component can be made from two polymers—see, for example, column 9, lines 20-33—each one having a different Tg, or glass transition temperature.  The polymer with the lower Tg is consider “soft,” and the polymer with the greater Tg is considered “hard,” per applicant’s term definitions in paragraph 0023.  Also, the soft polymer and the hard polymer are made up of monomers, thus they include a soft segment monomer and a hard segment monomer as required by the claim), the porous medium configured to be compacted from an initial shape to a compacted shape, deployed in the borehole, and subsequently expanded due to a downhole temperature to conform to a surface of the borehole (see description of device operation in column 2, line 62 – column 3, line 20).
Carrejo fails to disclose the shape memory polymer of the filtration component being a shape memory epoxy.  Carrejo discloses the shape memory polymer being a polyurethane (see column 6, line 43 – column 7, line 26).
Garza discloses an expanding shape memory polymer filter (22) similar to that of Carrejo.  Garza teaches that the expanding porous filter material (22) can be a shape memory polyurethane or a shape memory epoxy (paragraph 0013 – “non-limiting examples of shape memory materials include SMPs such as polyurethane or epoxy SMPs).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carrejo by utilizing the shape memory epoxy material of Garza, as Garza teaches that such a modification would have amounted to the simple substitution of one known type of SMP for another.
With regard to claims 2 and 13, Carrejo, as modified by Garza, discloses that the hard segment monomer is included within a hard segment polymer.  Therefore, there is at least a first and second monomer for a polymer to exist.
(see column 8, line 56, for example, which mentions curing agent “ETHACURE 300”).
With regard to claims 10 and 12, Carrejo discloses that the fluid control device is configured as a screen assembly (element 32 functions as a screen by filtering out solids), the screen assembly configured to filter undesirable material including sand from fluid entering the borehole from a subterranean region (column 9, line 28), the support structure including a tubular (20) having a fluid conduit defined therein, the porous medium being at least one layer (32) disposed on an outer surface of the tubular and at least partially surrounding the tubular (Figs. 3-5).
With regard to claim 19, Carrejo, as modified by Garza, teaches that the shape memory epoxy includes a thermoplastic polymer configured to be resistant to a downhole temperature (Carrejo discloses thermoplastic material in column 13, line 36).
Claims 4, 5, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrejo in view of Garza as applied to claims 3 and 14 above, and further in view of Fripp et al. (US 2017/0009552, hereinafter Fripp).
With regard to claims 4, 5, 15, and 16, Carrejo in view of Garza fails to disclose that at least one of the first hard segment monomer and the second hard segment monomer is a tetrafunctional monomer, or that the first hard segment monomer is a 
Fripp teaches that the properties of shape memory polymers can be adjusted by varying the combinations of functional groups “e.g. by changing the type, number, or combination of functional groups, for example” (Halliburton, paragraph 0024).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carrejo in view of Garza such that the first hard segment monomer was a difunctional monomer and the second hard segment monomer was a tetrafunctional monomer, as selecting the number of functional elements within each monomer would have amounted to routine optimization, as implied by Fripp (see also MPEP 2144 II. A.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrejo in view of Garza as applied to claim 1 above, and further in view of Denton (US 2017/0356269).
With regard to claim 8, Carrejo in view of Garza fails to disclose the porous medium being produced using a blowing agent.
Denton discloses swelling polymer elements for wellbore use, similar to the polymer element of Carrejo.  Denton’s polymer is manufactured using a blowing agent that is sodium bicarbonate (paragraph 0045).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carrejo in view of Garza such that the porous medium was .
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrejo in view of Garza as applied to claims 1 and 11 above, and further in view of Ren et al. (US 8,939,222, hereinafter Ren).
With regard to claims 9 and 20, Carrejo in view of Garza fails to disclose the shape memory epoxy having a toughening additive of polysulfone or polyethersulfone.
Ren discloses a downhole shape memory element having a polyethersulfone toughening additive (column 3, lines 1-37).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carrejo in view of Garza by providing a thermoplastic toughening agent, as shown by Ren, as such methods were well known in the art of downhole shape memory polymers.

Allowable Subject Matter
Claims 6, 7, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676